Citation Nr: 0936524	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from November 1976 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In October 2007, the Veteran submitted two letters with a 
subsequent waiver of RO consideration.  38 C.F.R. § 20.1304 
(2008).

The issues of entitlement to an initial rating in excess of 
20 percent for degenerative joint disease of the right knee 
and an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hepatitis C was not shown in service or for many years 
thereafter, and there is no competent evidence or opinion 
that relates the Veteran's hepatitis C to service.

 
CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Complete VCAA-compliant notice was sent in July 2004 and 
March 2006 and the claim was readjudicated in a September 
2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records 
identified by the Veteran.  Solicitation of a medical opinion 
is not necessary in connection with the claim for service 
connection for hepatitis C because there is no evidence that 
the claimed disability may be associated with an established 
injury or disease in service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background 

The Veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  Specifically, the Veteran alleges that he developed 
hepatitis C as a result of inoculations via injector-gun 
(injector) upon entry into service.

The service treatment records show that the Veteran received 
various immunizations.  The service treatment records reflect 
no complaints, findings, or diagnosis of any liver 
disability, including hepatitis.

Post-service, a January 2005 medical record from the Texas 
Department of Criminal Justice reveals that the Veteran was 
diagnosed as having hepatitis C.  The Veteran reported that 
he has had hepatitis C for years.  In an October 2004 
statement, the Veteran reported that he was initially 
diagnosed with hepatitis C in 2003.    

The Veteran has also submitted a copy of an article which 
reported that in August 2003, a Vietnam era Veteran was 
awarded compensation benefits by VA for hepatitis C incurred 
allegedly due to an injector.  The same article quotes a VA 
official as stating anyone who received inoculations from an 
injector is at risk of having been infected.

Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Despite the medical evidence of current hepatitis C, the 
evidence of record does not support the Veteran's claim that 
his current hepatitis C is related to service.  In this 
regard, the Board observes that hepatitis C was not diagnosed 
until many years following service.  The Veteran provided 
conflicting information concerning his hepatitis C.  In 
October 2004 the Veteran stated that he was initially 
diagnosed with hepatitis C in 2003.  In January 2005 the 
Veteran reported to a prison clinic provider that he had had 
hepatitis for years.  In a January 2005 statement, the 
Veteran noted that when he first entered prison in 1991 he 
had abnormal enzymes and was later found to have hepatitis C.  
The Board therefore finds the Veteran to be an unreliable 
historian.  Essentially, although records in the claims file 
date to 1992, there is no notation of a hepatitis C diagnosis 
until many years after service discharge.

The Veteran has asserted that upon entry into service, he was 
exposed to contaminated injectors that were used to perform 
immunizations.  In this case, the Veteran's service medical 
records indicate that he received several immunizations 
during service.  Although not specifically noted, the Board 
will assume that some or all of these immunizations were 
delivered with an air gun injector.  The mere fact that the 
Veteran received such injections does not establish a 
relationship between his hepatitis C and service.  Service 
connection requires competent evidence of a nexus between the 
in-service events and the Veteran's claimed disability.  No 
medical examiner has made any determination on the etiology 
of the Veteran's hepatitis C.  Moreover, while the Board has 
considered the Veteran's assertion that his hepatitis C is 
related to service, the Board finds that he is not competent 
to opine on the question of whether his hepatitis C is 
related to any incident of service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

The Board acknowledges the article submitted by the Veteran 
which professes a relationship between jet injector 
inoculations and hepatitis C.  First, this article is only a 
report of what the VA did in one instance, based on a 
specific set of facts.  That case does not become binding 
precedent on VA in all subsequent instances.  Second, the 
article lacks detail to show that there is any similarity 
between that case and the one currently before the Board.  In 
that instance, there may have been different facts plus a 
medical opinion that established the other Veteran did 
receive hepatitis C from an injector.  Thus, the article is 
insufficient to establish a nexus between the Veteran's 
hepatitis C and service.

In short, there is no competent medical evidence or opinion 
currently of record that supports the Veteran's claim that 
his current hepatitis C is related to service, to include 
inoculations with jet injectors, and he has not presented or 
identified existing evidence that would, in fact, support the 
claim.  Therefore, his claim for service connection must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow all application of the benefit of the doubt 
rule as required by law and VA regulations.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 
(2008).


ORDER

Service connection for hepatitis C is denied.


REMAND

Regarding the claims of entitlement to higher initial 
disability evaluations for the left and right knee 
disabilities, the Board finds that additional development is 
necessary before a decision can be made on the merits. 

The Veteran, in support of his appeal, has argued that his 
service-connected right and left knee disabilities are 
significantly worse than presently evaluated.  The VA last 
examined the Veteran in November 2006.  At that time, the 
Veteran exhibited full range of motion of both knees.  The 
examiner further noted that repeated flexion and extension of 
the knees produced no indication of pain, weakness or 
fatigue.  The record indicates that the RO subsequently 
contacted the VA examiner in September 2007 and that he 
reported that the Veteran had severe degenerative disease of 
both knees with problems placing weight on his knees.  The 
examiner reported that with placement of weight, the Veteran 
has great pain and great difficulty and that the condition 
couldn't get more severe.  He further stated that range of 
motion can be normal on examination while lying down but that 
walking is the problem.  Accordingly, the Board finds that a 
VA examination is necessary to assess the current severity 
and manifestations of the Veteran's bilateral knee 
disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA orthopedic examination determine the 
current severity of the degenerative joint 
disease in the Veteran's right and left 
knees.  All studies deemed appropriate in 
the medical opinion of the examiner should 
be performed, and all the findings should 
be set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examination should include range of 
motion testing pertinent to the two 
disabilities, and all ranges of motion 
should be reported in degrees.  For each 
knee, symptoms such as pain, stiffness, or 
aching in the area of the part affected 
should be noted; as well as, other 
pertinent findings, if present, including 
the presence of any subluxation or 
instability (and if so, opine as to the 
extent of impairment in terms of slight, 
moderate, or severe), dislocation, 
locking, effusion, cartilage removal, or 
tibia/fibula impairment (nonunion or 
malunion).

For each affected part, the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  With 
regard to each affected knee, the examiner 
is asked to render opinions as to the 
following.

Is there residual weakness, pain or 
limitation of motion?  If so, please opine 
as to the extent of severity of the 
residual weakness, pain or limitation of 
motion.

Is there ankylosis of the affected joint?  
If so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the joint is ankylosed.

Does pain significantly limit functional 
ability during flare-ups or when the 
affected joint is used repeatedly over 
time?  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

The examiner should also comment on the 
effect of the service connected 
disabilities on the Veteran's ability to 
work.

2.  Then, the RO should readjudicate the 
Veteran's claims for an initial rating in 
excess of 20 percent for degenerative 
joint disease of the right knee and in 
excess of 10 percent for degenerative 
joint disease of the left knee.  If the 
determination of either claim remains 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


